DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-11 are pending.  Claims 1 and 9 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US 7,335,613 B2).
	Cottrell et al. (US 7,335,613 B2) teach a transition metal-polymer complex treated article (abstract and col.8,ln.40-45) teaching the ant microbial composition comprises a vinylimidazole copolymer complexed with silver.  Thus, claim limitation to a monomer X selected from the group consisting of vinylimidazole, vinylimidazoline, vinylpyridine, vinylpyrrole, derivatives thereof and combinations thereof is met in col.7,ln.31 and col.8,ln.40-45 teaching vinylimidazole encompassing claims 1, 4, and 9.
	Limitation to a transition metal is met by Cottrell et al. (US 7,335,613 B2) teaching their polymer is complexed with a metal selected from copper, silver, gold, tin, zinc in col.1,ln.67 encompassing claim 5 and is complexed with a silver in col.7,ln20-31 and col.8,ln.40-45 and silver ion in col.1,ln.48-49.  This encompasses the limitation of claim 6, 7, and 10.  
	Limitation to the fiber or fabric being cotton, nylon or polyester as is required by claims 2, 8 and 9, is taught in col.11,ln.40-col.12,ln.2.  
	Cottrell et al. (US 7,335,613 B2) example 42 in col.26 illustrates providing a bath solution with silver-containing copolymer, and the rayon web material is treated by being passed through the bath solution.  
	Cottrell et al. (US 7,335,613 B2) do not exemplify the claimed limitation to wherein the molar ratio of monomer X to transition metal is from 22:1 to 117:1 nor teach 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the molar ratio of Cottrell et al. (US 7,335,613 B2) and arrive at the claimed molar ratio of monomer X to transition metal from 22:1 to 117:1 or a molar ratio of monomer X to transition metal from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11 because Cottrell et al. (US 7,335,613 B2) guide one of ordinary skill to an amount of 95:5 to 5:95 of vinylimidazole to silver in general and specifically motivates one of ordinary skill to modify this ratio by teaching 0.3 wt % to 60 wt % silver, Ag(I) ion and upto 99.5 wt % of monomer in general.  It is the Examiner’s position that Cottrell et al. (US 7,335,613 B2) col.3-4 guides one of ordinary skill to optimize their molar ratio of monomer X to silver in general and further the claimed ratio does not provide a contribution over the art teaching the same monomer and same transition metal deposited on the same fibers.  

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US 2008/0115291 A1) cited in Applicant’s IDS.
	Cottrell et al. (US 2008/0115291 A1) cited in Applicant’s IDS teach a composition useful for treating fabric which comprises a silver-containing copolymer comprising polymerized units of a monomer X and a monomer Y; and an epoxy resin. In some embodiments of the invention, monomer X is selected from vinylimidazoles, vinylimidazolines, vinylpyridines, vinylpyrroles, derivatives thereof and combinations thereof ,and the copolymer comprises no more than 60 wt % of monomer X derived units. See abstract and [0010].
	The copolymer comprises from 1 wt % to 50 wt % silver, based on total copolymer weight including silver, alternatively from 2 wt % to 40 wt %, and silver is in the form of Ag(I) ion, which typically is introduced in the form of silver nitrate. [0018].
	Fabric substrate material suitable for treatment according to this invention includes, e.g., silk, cotton, polyesters and polyamides, such as nylon 6 and nylon 6,6 et al. The treating procedure includes: providing bath solution with silver-containing copolymer, and the substrate to be treated being passed through the bath solution (see description, paragraphs [0005], [0010]-[0011], [0018], [0021] and
[0023]). 
	Cottrell et al. (US 2008/0115291 A1) do not exemplify the claimed limitation to wherein the molar ratio of monomer X to transition metal is from 22:1 to 117:1 nor teach wherein the molar ratio of monomer X to transition metal is from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11.  However, it is the Examiner’s position that one of ordinary skill is guided by Cottrell et al. (US 2008/0115291 A1) that when the 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the molar ratio of Cottrell et al. (US 2008/0115291 A1) and arrive at the claimed molar ratio of monomer X to transition metal from 22:1 to 117:1 or a molar ratio of monomer X to transition metal from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11 because Cottrell et al. guide one of ordinary skill to optimize the amount of the same claimed monomer X in amounts upto 60% wt with the same claimed transition metal ie Ag in amounts of 1-50 wt% when treating the same fibers in general.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1761